45 So.3d 981 (2010)
Michael Jarell WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-3763.
District Court of Appeal of Florida, Second District.
October 20, 2010.
James Marion Moorman, Public Defender, and Allyn M. Giambalvo, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Katherine Coombs Cline, Assistant Attorney General, Tampa, for Appellee.
ALTENBERND, Judge.
Michael Jarell Williams appeals his orders of revocation of probation and the resulting sentences in two cases that were sentenced on the same day. We affirm the orders of revocation. We also affirm the sentences in case no. 06-CF-13389. In case no. 06-CF-020256, everyone understood that counts six and seven were nolle prossed. For some reason, judgments were entered for those counts, and Mr. Williams received sentences of ten years, five months, and twelve days in prison for those counts. The State concedes that these two judgments and sentences were entered in error. The longest sentence imposed on Mr. Williams in any of his correct sentences is seven years, eight months, and twenty-six days. Accordingly, we reverse the judgments of conviction and the sentences for the two counts that were nolle prossed.
Affirmed in part, reversed in part, and remanded.
WHATLEY and WALLACE, JJ., Concur.